--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CONVERTIBLE NOTE




THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).  THE HOLDER
HEREOF, BY PURCHASING SUCH SECURITIES AGREES FOR THE BENEFIT OF THE COMPANY THAT
SUCH SECURITIES MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED ONLY (A) TO THE
COMPANY, (B) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT, OR (C) IF REGISTERED UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS.  IN ADDITION, A SECURITIES PURCHASE AGREEMENT, DATED AS OF THE
DATE HEREOF, A COPY OF WHICH MAY BE OBTAINED FROM THE COMPANY AT ITS PRINCIPAL
EXECUTIVE OFFICE, CONTAINS CERTAIN ADDITIONAL AGREEMENTS AMONG THE PARTIES,
INCLUDING, WITHOUT LIMITATION, PROVISIONS WHICH (A) LIMIT THE CONVERSION RIGHTS
OF THE HOLDER, (B) SPECIFY VOLUNTARY AND MANDATORY REPAYMENT, PREPAYMENT AND
REDEMPTION RIGHTS AND OBLIGATIONS AND (C) SPECIFY EVENTS OF DEFAULT FOLLOWING
WHICH THE REMAINING BALANCE DUE AND OWING HEREUNDER MAY BE ACCELERATED.


CONVERTIBLE NOTE $250,000




Liberty Star Uranium & Metal Corporation, a Nevada corporation (together with
its successors, the “Company”), for value received hereby promises to pay to:


GCA Strategic Investment Fund Limited


(The “Holder”) and registered assigns, the principal sum of Two Hundred Fifty
Thousand ($250,000) or, if less, the principal amount of this Note then
outstanding, on the Maturity Date by wire transfer of immediately available
funds to the Holder in such coin or currency of the United States of America as
at the time of payment shall be legal tender for the payment of public and
private debts.  The Maturity Date is November 18, 2014.


 This Note will bear no interest except in an event of default, as defined in
the Securities Purchase Agreement. Default Interest and Past due amounts will
accrue interest at 15% per annum or, if less, the maximum rate permitted by
applicable law, and will be payable on demand (“Default Interest”).  All
payments of principal hereunder shall be made for the benefit of the Holder
pursuant to the terms of the Agreement (hereafter defined).  At the option of
the Purchaser, principal may be paid in cash or in shares of Common Stock.


 
 

--------------------------------------------------------------------------------

 
This Convertible Note (this “Convertible Note”) is a duly authorized issuance of
up to $250,000 principal amount referred to in that certain Securities Purchase
Agreement dated as of the date hereof between the Company and the Purchaser
named therein (the “Agreement”).  The Agreement contains certain additional
agreements among the parties with respect to the terms of this Convertible Note,
including, without limitation, provisions which (A) limit the conversion rights
of the Holder, (B) specify voluntary and mandatory repayment, prepayment and
redemption rights and obligations and (C) specify Events of Default following
which the remaining balance due and owing hereunder may be accelerated.  All
such provisions are an integral part of this Convertible Note and are
incorporated herein by reference.  This Convertible Note is transferable and
assignable to one or more Persons, in accordance with the limitations set forth
in the Agreement and applicable law.
 
1.            Certain Terms Defined.  All terms defined in the Agreement and not
otherwise defined herein shall have for purposes hereof the meanings provided
for in the Agreement.


2.            Covenants.  The Company covenants and agrees to observe and
perform each of its covenants, obligations and undertakings contained in the
Agreement, which obligations and undertakings are expressly assumed herein by
the Company and made for the benefit of the holder hereof.


3.            Payment of Principal.   The Company shall repay all remaining
unpaid balance of this Convertible Note on the Maturity Date.  The Company may,
and shall be obligated to, prepay all or a portion of this Convertible Note on
the terms specified in the Agreement.


4. Conversion.


4.1            Conversion of Convertible Note.   Subject to Section 5 hereof,
the Holder shall have the right, at its option, to convert the principal amount
or any portion of such principal amount, of this Convertible Note into Common
Stock of the Company, at the price determined pursuant to Section 4.2 and
pursuant to Rule 144 of the Securities Act. The Holder may not convert any
portion of this Convertible Note prior to the 183rd day following the Closing
Date (the “Restricted Period”). The number of shares of Common Stock to be
issued upon each conversion of this Convertible Note shall be determined by
dividing the Conversion Amount (as defined below) by the Conversion Price in
effect on the day immediately prior to the date Notice of Conversion is
delivered to the Company, as applicable, by the Holder by facsimile, electronic
mail or other reasonable means of communication dispatched prior to 5:00 p.m.,
E.S.T (the “Conversion Date”).  The term “Conversion Amount” means, with respect
to any conversion of this Convertible Note, the sum of (1) the principal amount
of this Convertible Note to be converted in such conversion plus (2) Default
Interest, if any, at the Holder’s option, any amounts owed to the Holder
pursuant to Section 4.3 hereof, Section 10.1 of the Agreement or Section 10.4 of
the Agreement.


 
2

--------------------------------------------------------------------------------

 
4.2            Conversion Price.  At the Holder’s option, and at any time
following the Restricted Period, the Holder may convert any portion or the
entire outstanding principal amount of this Convertible Note into a number of
shares of Common Stock at the conversion price equal to the lesser of (a) 100%
of the Volume Weighted Average Price (the “VWAP”), as reported on the Closing
Date  hereof, and (b) 70% of the average of the 5 day VWAP immediately prior to
the day of conversion (the “Conversion Price”).


4.3            Authorized Shares.


(a)            Consistent with Section 7.10 of the Agreement, the Company
(i)  shall promptly irrevocably instruct the Company's transfer agent to issue
certificates for the Common Stock issuable upon conversion of this Convertible
Note and (ii) agrees that its issuance of this Convertible Note shall constitute
full authority to its officers and agents who are charged with the duty of
executing stock certificates to execute and issue the necessary certificates for
shares of Common Stock in accordance with the terms and conditions of this
Convertible Note.


(b)            If at any time a Holder of this Convertible Note submits a Notice
of Conversion and the Company does not have sufficient authorized but unissued
shares of Common Stock available to effect such conversion in full in accordance
with the provisions of this Article 4, without stockholder approval (each, a
“Conversion Default”), the Company shall issue to the Holder all of the shares
of Common Stock which are then available to effect such conversion (the “Maximum
Number of Shares”).  The portion of this Convertible Note which the Holder
included in its Conversion Notice and which exceeds the amount which is then
convertible into available shares of Common Stock (the “Excess Amount”) shall,
notwithstanding anything to the contrary contained herein, not be convertible
into Common Stock in accordance with the terms hereof until (and at the Holder’s
option at any time after) the date additional shares of Common Stock are
authorized by the Company, or its stockholders, as applicable, at which time the
Excess Amount shall be convertible at the Conversion Price.  The Company shall
use its best efforts to authorize, or cause its stockholders to authorize within
forty (40) days of the occurrence of a Conversion Default, as applicable, a
sufficient number of shares of Common Stock as soon as practicable following the
earlier of (i) such time that the Holder notifies the Company or that the
Company otherwise becomes aware that there are or likely will be insufficient
shares to allow full conversion thereof and (ii) a Conversion Default.  The
Company shall send notice to the Holder of the authorization of additional
shares of Common Stock.  Nothing herein shall limit the Holders right to pursue
actual damages (to the extent in excess of the Conversion Default Payments) due
to the Company’s failure to maintain a sufficient number of authorized shares of
Common Stock.


 
3

--------------------------------------------------------------------------------

 
(c)            In no event shall the Company issue more than the Maximum Number
of Shares upon conversion of this Convertible Note, unless the Company shall
have obtained approval by the stockholders of the Company ("Stockholder
Approval").  Once the Maximum Number of Shares has been issued (the date of
which is hereinafter referred to as the “Maximum Conversion Date”), unless the
Company shall have obtained Stockholder Approval within forty (40) days of the
Maximum Conversion Date, the Company shall pay to the Holder within five (5)
Business Days of the Maximum Conversion Date (or, if the Company is, in good
faith, using its best efforts to obtain Stockholder Approval, then the earlier
of (x) forty (40) days following the Maximum Conversion Date, and (y) such date
that it becomes reasonably apparent that Stockholder Approval will not be
obtained within such forty (40) days period), the Redemption Price plus accrued
and unpaid Default Interest, if any.  The Maximum Number of Shares shall be
subject to adjustment from time to time for stock splits, stock dividends,
combinations, capital reorganizations and similar events relating to the Common
Stock occurring after the date hereof as contemplated by Article XI of the
Agreement.  With respect to each Holder of Convertible Notes, the Maximum Number
of Shares shall refer to such Holder’s pro rata share thereof based upon the
aggregate principal balance of the Convertible Notes then outstanding.  In the
event that the Company obtains Stockholder Approval, or otherwise is able to
increase the number of shares to be issued above the Maximum Number of Shares
(such increased number being the “New Maximum Number of Shares”), the references
to Maximum Number of Shares above shall be deemed to be, instead, references to
the New Maximum Number of Shares.


4.4           Method of Conversion.


                 (a)                      Notwithstanding anything to the
contrary set forth herein, upon conversion of this Convertible Note in
accordance with the terms hereof, the Holder shall not be required to physically
surrender this Convertible Note to the Company unless the entire unpaid
principal amount of this Convertible Note is so converted.  Rather, records
showing the principal amount converted (or otherwise repaid) and the date of
such conversion or repayment shall be maintained on a ledger substantially in
the form of Annex A attached hereto (a copy of which shall be delivered to the
Company or transfer agent with each Notice of Conversion).  It is specifically
contemplated that the Holder hereof shall act as the calculation agent for
conversions and repayments.  In the event of any dispute or discrepancies, such
records maintained by the Holder shall be controlling and determinative in the
absence of manifest error or failure of Holder to record the principal amount
converted (or otherwise repaid) from time to time, in which events the record of
the Company shall be controlling and determinative.  The Holder and any
assignee, by acceptance of this Convertible Note, acknowledge and agree that, by
reason of the provisions of this paragraph, following a conversion of a portion
of this Convertible Note, the principal amount represented by this Convertible
Note will be the amount indicated on Annex A attached hereto (which may be less
than the amount stated on the face hereof).


                  (b)                      The Company shall not be required to
pay any tax which may be payable in respect of any transfer involved in the
issuance and delivery of shares of Common Stock or other securities or property
on conversion of this Convertible Note in a name other than that of the Holder
(or in street name), and the Company shall not be required to issue or deliver
any such shares or other securities or property unless and until the person or
persons (other than the Holder or the custodian in whose street name such shares
are to be held for the Holder’s account) requesting the issuance thereof shall
have paid to the Company the amount of any such tax or shall have established to
the satisfaction of the Company that such tax has been paid.


 
4

--------------------------------------------------------------------------------

 
                   (c)                      Subject to Section 5 hereof, upon
receipt by the Company of a Notice of Conversion, the Holder shall be deemed to
be the holder of record of the Common Stock issuable upon such conversion, the
outstanding principal amount and the amount of accrued and unpaid interest on
this Convertible Note shall be deemed reduced to reflect such conversion, and,
unless the Company defaults on its obligations under this Article 4, all rights
with respect to the portion of this Convertible Note being so converted shall
forthwith terminate except the right to receive the Common Stock or other
securities, cash or other assets, as herein provided, on such
conversion.  Subject to Section 5 hereof, if the Holder shall have given a
Notice of Conversion as provided herein, the Company’s obligation to issue and
deliver the certificates for shares of Common Stock shall be absolute and
unconditional, irrespective of the absence of any action by the Holder to
enforce the same, any waiver or consent with respect to any provisions thereof,
the recovery of any judgment against any person or any action by the Holder to
enforce the same, any failure or delay in the enforcement of any other
obligation of the Company to the Holder of record, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder of any obligation to the Company, and subject to Section 4.4(a)
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with such conversion.  The
date of receipt (including receipt via telecopy) of such Notice of Conversion
shall be the Conversion Date so long as it is received before 5:00 p.m., E.S.T.,
on such date.


   (d)     Notwithstanding the foregoing, if a Holder has not received
certificates for all shares of Common Stock prior to the expiration of the
Deadline with respect to a conversion of any portion of this Convertible Note
for any reason, then (unless the Holder otherwise elects to retain its status as
a holder of Common Stock by so notifying the Company), the Holder shall regain
the rights of a Holder of this Convertible Note with respect to such unconverted
portions of this Convertible Note and the Company shall, as soon as practicable,
return such unconverted Convertible Note to the holder or, if the Convertible
Note has not been surrendered, adjust its records to reflect that such portion
of this Convertible Note not been converted.  In all cases, the Holder shall
retain all of its rights and remedies (including, without limitation, (i) the
right to receive Conversion Default Payments to the extent required thereby for
such Conversion Default and any subsequent Conversion Default and (ii) the right
to have the Conversion Price with respect to subsequent conversions determined
in accordance with Section 4.3 for the Company’s failure to convert this
Convertible Note.


    (e)      In lieu of delivering physical certificates representing the Common
Stock issuable upon conversion, provided the Company’s transfer agent is
participating in the Depository Trust Company (“DTC”) Fast Automated Securities
Transfer program, upon request of the Holder and its compliance with the
provisions contained in Section 4.1 and in this Section 4.4, the Company shall
use its best efforts to cause its transfer agent to electronically transmit the
Common Stock issuable upon conversion to the Holder by crediting the account of
Holder’s Prime Broker with DTC through its Deposit Withdrawal Agent Commission
System.


 
5

--------------------------------------------------------------------------------

 
5.  Redemption by Company.


5.1            Company’s Right to Redeem.   In accordance with the provisions of
the Purchase Agreement, the Company may elect, or be required, to redeem in
whole or in part, the remaining unpaid principal amount of this Convertible
Note, for cash at a redemption price (the “Redemption Price”) equal to one
hundred percent (100%) of the principal amount to be redeemed plus accrued and
unpaid interest, if any.


5.2            Mechanics of Redemption.  The Company shall effect each such
redemption within five (5) business days of giving notice of its election to
redeem by facsimile or electronic mail with a copy by either overnight or 2-day
courier to the Holder of this Convertible Note to be redeemed at the address and
facsimile number of such Holder appearing in the Company’s register for the
Convertible Notes.  Such redemption notice shall indicate whether the Company
will redeem all or part of such portion of the Convertible Note to be redeemed
and the applicable Redemption Price.  The Company shall not be entitled to send
any notice of redemption and begin the redemption procedure unless it has (i)
the full amount of the Redemption Price, in cash, available in a demand or other
immediately available account in a bank or similar financial institution or (ii)
immediately available credit facilities, in the full amount of the Redemption
Price, with a bank or similar financial institution on the date the redemption
notice is sent to the Holders of this Convertible Note.  Provided, however, the
Company will process any Notice of Conversion received prior to the issuance of
a notice of redemption; and further provided that, after a notice of redemption
has been issued, the Holder may issue a Notice of Conversion which will not be
honored unless the Company fails to make the redemption payment when due.  In
the event of such failure, the Notice of Conversion will be honored as of the
date of the Notice of Conversion.  Additionally, if the Company fails to make
full payments of the Redemption Price of this Convertible Note being redeemed by
the tenth day following the notice or redemption, then the Company waives its
right to redeem any of the remaining then outstanding Notes, unless approved by
the Holder.


5.3            Payment of Redemption Price.  The Redemption Price shall be paid
to the Holder of this Convertible Note within five (5) business days of the
delivery of the notice of such redemption to such Holder.


6. Holder’s Right to Advance Notice of Election Redeem.


6.1            Holder’s Right to Elect to Receive Notice of Cash Redemption by
Company. The Holder of this Convertible Note shall have the right to require
Company to provide advance notice stating whether the Company will elect to
redeem all or part of the redeemable portion in cash, pursuant to the Company’s
redemption rights discussed in Section 5.1 above.


 
6

--------------------------------------------------------------------------------

 

 
6.2            Mechanics of Holder’s Election Notice.  Holder shall give notice
to the Company by facsimile or electronic mail (the “Election Notice”),
requiring that the Company disclose whether the Company would elect to redeem
the redeemable portion of this Convertible Note (in whole or in part) if the
Holder were to provide a Notice of Conversion and sought to convert the
Convertible Note in such principal amount as is specified in the Notice of
Election.


6.3            Company’s Response.  Company must respond, disclosing its
election, within two (2) business days of receipt of Holder’s Election Notice
via facsimile or electronic mail.  If Company does not respond to Holder within
two (2) business days (by 12:00 noon, if required above) via facsimile or
electronic mail, Company shall be deemed to have forfeited its right to exercise
redemption pursuant to Section 5(a) upon its receipt of (but only with respect
to) that Notice of Conversion.


7.
No Waiver of Payee's Rights. All payments of principal shall be made without
setoff, deduction or counterclaim. No delay or failure on the part of the Payee
in exercising any of its options, powers or rights, nor any partial or single
exercise of its options, powers or rights shall constitute a waiver thereof or
of any other option, power or right, and no waiver on the part of the Payee of
any of its options, powers or rights shall constitute a waiver of any other
option, power or right. Acceptance by the Payee of less than the full amount due
and payable hereunder shall in no way limit the right of the Payee to require
full payment of all sums due and payable hereunder in accordance with the terms
hereof.





8.
Miscellaneous.  This Convertible Note shall be deemed to be a contract made
under the laws of the State of Georgia, and for all purposes shall be governed
by and construed in accordance with the laws of said State.  The parties hereto,
including all guarantors or endorsers, hereby waive presentment, demand, notice,
protest and all other demands and notices in connection with the delivery,
acceptance, performance and enforcement of this Convertible Note, except as
specifically provided herein, and asset to extensions of the time of payment, or
forbearance or other indulgence without notice.  The Company hereby submits to
the exclusive jurisdiction of the United States District Court for the Northern
District of Georgia and of any Georgia state court sitting in Atlanta, Georgia
for purposes of all legal proceedings arising out of or relating to this
Convertible Note.  The Company irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such proceeding brought in such a court and any claim that
any such proceeding brought in such a court has been brought in an inconvenient
forum.  The Company hereby irrevocably waives any and all right to trial by jury
in any legal proceeding arising out of or relating to this Convertible Note.



 
7

--------------------------------------------------------------------------------

 

The Holder of this Convertible Note by acceptance of this Convertible Note
agrees to be bound by the provisions of this Convertible Note which are
expressly binding on such Holder.
 


IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.


Dated: November 18, 2013






Liberty Star Uranium & Metal Corporation.




By:        /s/ James
Briscoe                                                      
Name:  James A. Briscoe
Title:    Chairman and CEO














































FULL NAME AND ADDRESS OF SUBSCRIBER:




NAME:                        GCA STRATEGIC INVESTMENT FUND LIMITED


ADDRESS:                 C/O Global Capital Advisors
     72 Estate River, Box 47
     Kingshill, USVI 00851


TEL NO:                      888-642-9777 ext. 112


EMAIL:                       llester@gcaltd.com


FAX NO:                     888-405-9870


CONTACT
NAME:                        Lewis N Lester Sr.




DWAC SHARE DELIVERY INSTRUCTIONS


Pershing LLC
DTC # 0443
Acct name: GCA Strategic Investment Fund Ltd.
Acct #: HPD006794










SPECIAL
INSTRUCTIONS:                                                                                                                                


 

 
8

--------------------------------------------------------------------------------

 

NOTICE OF CONVERSION


(To be Executed by the Registered Holder)

 
The undersigned hereby irrevocably elects to convert $________ of the principal
balance of the Convertible Note into shares of Common Stock, no par value per
share (the “Common Stock”), of Liberty Star Uranium & Metal Corp. (the
“Company”) according to the conditions hereof, as of the date written below.  No
fee will be charged to the Holder for any conversion, except for transfer taxes,
if any.  The undersigned, as contemplated by Section 5.1 of the Securities
Purchase Agreement pursuant to which the Convertible Note was issued, hereby
states that the representations and warranties of the undersigned set forth
therein are true and correct in all material respects as of the date hereof
(provided, the undersigned makes no representations concerning its investment
intent with respect to the Common Stock received upon this conversion).


Conversion calculations:
 
 
 
 


                                                                                           
Date of Conversion


                                                                                           
Applicable Conversion Price


                                                                                           
Number of Shares


                                                                                           
Name/Signature




Share Delivery Instructions:                               Pershing LLC
DTC # 0443
Acct name: GCA Strategic Investment Fund Ltd.
Acct #: HPD006794






 
9

--------------------------------------------------------------------------------

 




ANNEX A
CONVERSION LEDGER




Date
Original Principal Balance
Conversion Amount
 
 
New Principal Balance
 
 
Conversion Shares
 
 
Conversion Price
                                                                               
                           






   


 
10

--------------------------------------------------------------------------------

 
